UNITED STATES DISTRICT COURT”

SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION 219 AUG -1 AM 10: 24

 

UNITED STATES OF AMERICA )
)

V. ) CR118-079
)
)

MICHAEL HAMILTON

ORDER ON MOTION FOR LEAVE OF ABSENCE

Jared T. Williams having made application to the Court for a leave of absence,
and it being evident from the application that the provisions of Local Rule 83.9 have
been complied with, and no objections having been received;

IT IS HEREBY ORDERED THAT Jared T. Williams be granted leave of
absence for the following periods: August 22, 2019; September 6, 2019 through
September 7, 2019; September 18, 2019; November 7, 2019; November 25,
2019 through November 30, 2019; December 5, 2019; January 16, 2020;
February 4, 2020; March 11, 2020; April 2, 2020; May 7, 2020; and May 14,

2020.

= .
This / >" aay of Capote , 2019.

J. RANDAL HALL, CHIEF JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

  
  
  

 
